DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Objections/Rejections
All rejections pertaining to claims 2, 10-15, 17 and 19 are moot because the claims were cancelled in view of the amendments filed on 5/2/22.
The objection to the Specification for minor informalities are hereby withdrawn in view of the amended specification filed on 5/2/22.
The objections to claims 7-8, 10-13 and 16-19 for minor informalities are hereby withdrawn in view of the claim amendments and cancellations filed on 5/2/22.
The rejections of claims 1-13 and 16-20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are hereby withdrawn in view of the claim amendments and cancellations filed on 5/2/22.
Claim 9 under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is hereby withdrawn in view of claim amendments filed on 5/2/22.

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 ends in a comma and not in a period.  
Appropriate correction is required.

Maintained, Modified and New Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9, 16 and 18 remain rejected and claims 21-26 are newly canceled under 35 U.S.C. 103 as being unpatentable over Vasconcelos et al. (WO 2011/031176).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Vasconcelos et al. is directed to an oral suspension formulations of eslicarbazepine acetate (Title). Vasconcelos et al. teach an embodiment wherein the oral suspension formulation comprises eslicarbazepine (40-60 mg/mL), xanthan gum, MyrjTM 59P, methylparaben and propylparaben, saccharin sodium (sweetening agent), flavoring agent, buffer pH 6.9 (prepared by mixing potassium dihydrogen phosphate, water and sodium hydroxide or hydrogen chloride solution), sorbitol solution (70%, liquid vehicle (sorbitol and water) and sorbitol sweetening agent) (limitations of instant claims 1, 3, 6-7, 9 16 and 21; Examples). Vasconcelos et al. teach that the buffer is a phosphate buffer (limitation of instant claim 1; [0018]). Furthermore, Vasconcelos et al. teach that the suspending agent, wetting agent and antimicrobial (e.g., parabens) are each present in an amount from about 0.1 to about 0.5 w/v% (limitation of instant claims 1, 3 and 16; ([0025]-[0028]). 
With regards to the pH range recited in instant claims 1, 16, 22 and 24, Vasconcelos et al. teach that the pH is in the range of about 6.8 to 7.0 and varies within no more than 3 pH units (i.e., 3.8-10.0; overlaps with the instantly claimed range). This range has a higher upper limit than claimed, but there is no evidence that the narrower claimed range is critical.
The formulation may be used with a wide range of API particle sizes, for example from about 10 to about 70 µm (limitation of instant claim 18; [0012]). Eslicarbazepine acetate is present in an amount of from about 1 to 10 w/v% of the suspension formulation (limitation of instant claims 1, 3-4, 16 and 23-24; [0015]). Vasconcelos et al. teach that the suspending agent is present in an amount from about 0.1 to about 0.5 w/v% of the suspension formulation (limitation of instant claim 1 and 23-24; [0025]). Vasconcelos et al. teach that the formulation can further comprise a wetting agent, such as polyoxyethylene sorbitan fatty acid ester (e.g., polysorbate 80) and wherein said wetting agent is present in an amount of from about 0.05 to about 5 w/v% (limitation of instant claims 1, 3 and 16; [0026]). Vasconcelos et al. teach that suitable sweetening agents are well known to the skilled person and are selected from gluconate, aspartame, cyclamate, xylitol and maltitol ([0030]). 
With regards to instant claims 3 and 6, Vasconcelos et al. teach that the formulation has good stability properties such as low levels of sedimentation and easy re-dispersion on agitation. They do not disclose the viscosity of the suspension being from 700 to 1200 cps (claims 6, 16 and 26) and in vitro dissolution rate of more than 65% drug release within 20 minutes, when placed in a dissolution vessel filled with 1000 ml of acetate buffer, pH 4.5 maintained at 37+/-0.5°C and stirred at a paddle speed of 100 rpm using a USP Type II (paddle) apparatus (claim 3).  However, the invention as claimed is not structurally distinguishable from the disclosure of Vasconcelos et al. and it is therefore, the Examiner's position that the abovementioned formulation characteristics are an inherent property of the invention taught by Vasconcelos et al.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed composition with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed immediate release oral ready to use suspension and the suspension of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
With regards to the dose of eslicarbazepine limitations of instant claims 1, 6, 16, 23-25, Vasconcelos et al. teach that the formulation will be administered to deliver from 10 mg/kg/day up to 30mg/kg/day of the active ingredient, eslicarbazepine acetate, wherein the formulation will be administered to deliver 200, 400, 600, 800, 1000, 1200, or 1800 mg/day of the active ingredient and wherein the typical therapeutically effective dosage would be from about 4 to about 40 mL, for example from about 8 to about 20 mL of the formulation, wherein the formulation can advantageously be administered once-daily ([0036-0038]). So, for example, if the amount to be delivered is 200 mg in a day and the dosage amount is 4 mL, eslicarbazepine would be present in the dose in an amount of 50 mg/mL.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Vasconcelos et al. do not teach a particular embodiment that is “wherein the dosage form is free of xanthan gum and/or polyoxyethylene stearate” as required by instant claims 1, 3, 5 and 16. However, Vasconcelos et al. teach alternative agents that can be used. For example, Vasconcelos et al. teach that in certain embodiments, the suspending agent may be a combination of microcrystalline cellulose and carboxymethyl cellulose sodium (e.g., AVICELTM RC-591) ([0024]). Furthermore, Vasconcelos et al. teach that an alternative to polyoxyethylene stearate (e.g., MyrjTM 59P) is polyoxyethylene sorbitan fatty acid ester (e.g., polysorbate 80), which reads on the claimed surfactant of instant claim 1; [0026]).
Vasconcelos et al. do not teach wherein the abovementioned dosage form is provided in a kit, wherein the kit further comprises a dispensing and/or dosing syringe or a measuring cup for administering the composition, as required by instant claim 20. However, Vasconcelos et al. teach that the formulation may be administered to a patient in need thereof by measuring a therapeutically effective quantity of the formulation and administering it orally to the patient ([0038]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was filed, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose ((1) xanthan gum with other thickeners taught by Vasconcelos et al. to be suitable for the suspensions (e.g., a combination of microcrystalline cellulose and carboxymethyl cellulose sodium); and (2) polyoxyethylene stearate with other wetting agents taught by Vasconcelos et al. to be suitable for the suspensions (e.g., polysorbate 80) (See MPEP 2144.06-II).
Based on the teachings of Vasconcelos et al., it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was filed, to include the necessary administration tools in order to administer the oral liquid suspension. A person of ordinary skill would have been motivated to include a “measuring cup” because Vasconcelos et al. teach that when the formulation is administered to a patient, measuring a therapeutically effective quantity of the formulation is required prior to administering it. Therefore, any container (e.g., measuring cup) could be used to measure the quantity.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 20 remains rejected under 35 U.S.C. 103 as being unpatentable over Vasconcelos et al. (WO 2011/031176) as applied to claims 1, 3-7, 9, 16, 18 and 21-26 above, and further in view of White (US 2014/0294972).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
See above rejection for details regarding the teachings Vasconcelos et al. and claims 1, 3-7, 9, 16, 18 and 21-26.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Vasconcelos et al. teach the claimed eslicarbazepine-containing oral ready to use suspension, but do not teach a kit comprising such plus a dispensing and/or dosing syringe or a measuring cup for administering the composition, as required by instant claim 20. However, such deficiency is cured by White.
White is directed to oral suspensions (Title). White teaches a kit comprising (a) a liquid pharmaceutical composition (suspension for oral administration) and (b) a plurality of syringes of different volume for the accurate dosing and administration of the composition ([0016]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Vasconcelos et al. and White are each directed to orally-administered liquid suspensions containing pharmaceutically active agents.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to add a dispensing and/or dosing syringe or a measuring cup for administering the composition to the composition of Vasconcelos et al. to form a kit, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because White teaches that adding a plurality of syringes of different volume advantageously provides for the accurate dosing and administration of the composition ([0016]).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-7, 9, 16, 18 and 20-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7, 10-11, 13-19 of copending Application No. 17/327,203 (now claims 1-20 in U.S. Patent no. 11,318,145).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition comprising eslicarbazepine, suspending agent, surfactant, pH adjusting agent and a pharmaceutically acceptable liquid carrier, wherein the composition is free of xanthan gum and/or polyoxyethylene stearate. The difference is slightly different concentration ranges and the instant claims require the presence of a at least one preservative, sweetening agent and flavoring agent. The slightly different ranges are overlapping ranges and therefore deemed to be obvious variants. The addition of a preservative, sweetening agent and flavoring agent would be obvious to one of ordinary skill in the art to include in order to provide the optimal shelf life and improve patience compliance with a pleasant-tasting formulation. Thus, the instant claims and the application claims are obvious variants.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that Vasconcelos fails to describe or suggest the amount of suspending agent in the suspension or the pH of the suspension recited in claim 1 (Remarks: p. 9-10).
This is not found persuasive.  In response, and as indicated in the instant rejection, Vasconcelos et al. teach that the pH is in the range of about 6.8 to 7.0 and varies within no more than 3 pH units (i.e., 3.8-10.0; overlaps with the instantly claimed range). "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP §2144.05 III. Applicants have not provided any evidence showing that the claimed ranges are critical.
	Applicants argue that Vasconcelos fails to disclose suspension formulations of eslicarpbazepine free of xanthan gum and polyoxy 100 stearate as claimed (Remarks: p. 10-12).
This is not found persuasive. In response, the rejection is made under 103 and does not need to exemplify all embodiments, only suggest.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123. Although, Vasconcelos exemplifies xanthan gum and polyoxyethylene stearate, they also teach alternatives (see rejection for details). With regards to the declaration made in the prosecution of the application Vasconcelos et al., the instant rejection relies on the PGPub and there is no teaching away of using the alternates taught by Vasconcelos. The Declaration is not part of the prior art. One of ordinary skill in the art would not interpret that the ingredients used in the Examples of the publication are the only possibilities, especially when the publication discloses alternates.
The remaining arguments rely on Applicants assertion that Vasconcelos do not teach a formulation without xanthan gum and/or polyoxyethylene stearate (Remarks: 12-14). The Examiner directs attention to the above response which does not find such argument persuasive. 
Applicants argue that the Declaration filed 5/2/22 explains, formulations were made according to Vasconcelos using xanthan gum separated into two distinct layers after storage (paragraph 4 and Table 3 of Declaration). Therefore, Declarant concludes that suspension compositions according to Vasconcelos are not pharmaceutically acceptable or stable, and further are not enabled (Remarks: p. 14). Applicants also direct attention to the pH stability data in Table 8 of the Declaration.
This is not found persuasive.  In response to Applicants’ argument of unexpected results, the Examiner responds with the following statements:  
(a)  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims (See MPEP § 716.02(b)-III).  In the instant case, the closest prior art (Vasconcelos et al.), which teach a “preferred embodiment” with xanthan gum but as discussed in the rejection, also teach alternatives to xanthan gum that read on the claims. For example, Vasconcelos et al. teach that in certain embodiments, the suspending agent may be a combination of microcrystalline cellulose and carboxymethyl cellulose sodium (e.g., AVICELTM RC-591) ([0024]). Furthermore, Vasconcelos et al. teach that an alternative to polyoxyethylene stearate (e.g., MyrjTM 59P) is polyoxyethylene sorbitan fatty acid ester (e.g., polysorbate 80), which reads on the claimed surfactants; [0026]). In fact, these alternatives are the exact ingredients used in the preferred embodiments of the instant application. There is no teaching away in the prior art from using these alternatives and therefore, read on the instant claims and is considered the closest prior art which is commensurate in scope with the claims. 
(b) Furthermore, the instant claims are composition claims and there is no evidence that even once separation occurs that the biological effect would be affected upon resuspension and administration.
(c) It is not clear from the test data provided in the Declaration (see Table 1) that the xanthan gum-containing composition of Vasconcelos separate upon storage. There are discrepencies in amount of ingredients: for example, Vasconcelos teaches about 85-95 w/v% vehicle (glycerin) and the data in the Declaration is based on 10.00 w/v%; 0.04 w/v% polysorbate 80, when Vasconcelos teaches 0.05-5 w/v%; and 1.00 w.v% sucralose sweetener, when Vasconcelos teaches 0.05-0.15 w/v%.  
	(d) With regards to the pH stability data, the Examiner reiterates that Vasconcelos et al. teach that the pH of the composition can broadly range from 3.8-10.0, which almost entirely overlaps with the claimed range. The preferred embodiments of Vasconcelos center around a pH ranging from 6.8 to 7.0. Although the Declarant states that the composition with a pH of less than 3 and at 7 gave undesirable levels of related substance, it is not clear what level is specifically considered undesirable or statistically different from a desirable level. For example, Declarant indicates that the compositions with a pH of 3 produce a desirable level (0.84) and those with a pH of 2.0, 2.5 and 7 produce undesirable levels (13.25, 4.40 and 1.42, respectively). It is noted that there is no data point for 6.8, which Vasconcelos states is preferable for its compositions. It is not clear that a value of 1.42 is undesirable and furthermore, statistically different than any desirable level (e.g., 0.84).
(e) Furthermore, ff unexpected results and/or any other evidence of non-obviousness is found to be present, the evidence of non-obviousness is weighed against the evidence of obviousness. The Examiner directs attention to MPEP §2145 which states:
"Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) ("the record establish [ed] such a strong case of obviousness" that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) ("given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion" of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).
In the instant case, the record established such a strong case of obviousness and therefore, the evidence of secondary considerations was inadequate to overcome a conclusion that the instant claims would have been obvious.	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617